



COURT OF APPEAL FOR ONTARIO

CITATION: Frometa v. Oliveira, 2015 ONCA 125

DATE: 20150223

DOCKET: C59206

Cronk, Pepall and Benotto JJ.A.

BETWEEN

Yordanys Frometa

Plaintiff (Respondent)

and

Manuel Augusto Domingues Oliveira

Defendant (Appellant)

and

Jose Avila and Maria Avila

Respondents

Richard E. Anka, Q.C., for the appellant

Ross Macdonald, for the respondent Yordanys Frometa

Heard: February 19, 2015

On appeal from the order of Justice E.M. Morgan of the
    Superior Court of Justice, dated July 21, 2014.

APPEAL BOOK ENDORSEMENT


[1]

This matter has settled.  In accordance with the agreed terms of
    settlement, this appeal is hereby dismissed, with costs payable by the
    appellant to: a) the respondent Y. Frometa in the amount of $5,000, and b) the
    respondents Jose and Maria Avila, in the like amount of $5,000, both costs
    awards inclusive of disbursements and H.S.T.


